DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, line 13-14, recites “one or more requirement parameters”, and then recites “the requirement parameters” in line 15-16. This is inconsistent, and thus would render the claim indefinite. 
Independent claim 7, line 8-9, recites “one or more requirement parameters”, and then recites “the requirement parameters” in line 10-11. This is inconsistent, and thus would render the claim indefinite. 
The same issue above exists in independent claims 2, 3, 5, 8, 9 and 11.
The rest of dependent claims 4, 6, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on the same reasons, by virtue of their dependencies of independent claims 1 and 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20200374792 A1) in view of LOU (US 20190182752 A1).
Regarding claim 1, Liu discloses:
A mobile communication device ( Fig 1-2, Mobile phone), , comprising: 
a wireless transceiver, configured to perform wireless transmission and reception using a Radio Access Technology (RAT) ( FIG 2, RAT, Fig 11, [0132], transmission apparatus 1106); 
a storage device, configured to store program code of a management program ( Fig 11, [0131], memory 1104 storing software programs and modules of application software); and 
a controller, configured to load and execute the management program in an application framework layer to perform management of network slicing configuration (Fig 11, [0131], processor 1102 runs software programs and modules stored in the memory 1104 to execute various functional applications), wherein the management of network slicing configuration (Fig 11, [0131], software program instructions /modules corresponding to the network slice configuration method) comprises: 
inquiring of the wireless transceiver about first network slicing configuration that is currently applied in the wireless transceiver ( Fig 6-7, [0078], [0085], A terminal receives network slice information sent by a core network); 

Liu does not explicitly disclose:
in response to the first network slicing configuration meeting the requirement parameters of the application, sending a first configuration success message to the application without requesting the wireless transceiver to reconfigure the first network slicing configuration.
However, the teaching of in response to the first network slicing configuration meeting the requirement parameters of the application, sending a first configuration success message to the application without requesting the wireless transceiver to reconfigure the first network slicing configuration is well known in the art as evidenced by LOU.
LOU discloses:
in response to the first network slicing configuration meeting the requirement parameters of the application, sending a first configuration success message to the application without requesting the wireless transceiver to reconfigure the first network slicing configuration ( Fig 1, Fig 4, [0149], [0239]-[0242], [0250],[0273], [0496], after receiving the network slice configuration information, a device may determine whether to accept the network slice configuration information, and return a response message indicating that the device agrees to accept the network slice configuration information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of LOU as mentioned above as a modification to Liu, such that the combination would allow to response message corresponding to received network slice information, in order to explicitly inform status for determination of accept or refuse the network slice configuration information, and make management of network slice configuration more transparent and more integrity.  

Regarding claim 2, Liu as modified by LOU discloses all the features with respect to parent claim 1 as outlined above.
wherein the management of network slicing configuration further comprises: 
in response to the first network slicing configuration not meeting the requirement parameters of the application, requesting the wireless transceiver to reconfigure the first network slicing configuration to meet the requirement parameters of the application (LOU, [0242], [0248], network slice management message including network slice reconfiguration information); and 
in response to the wireless transceiver completing the reconfiguration of the first network slicing configuration, sending a second configuration success message to the application ( LOU, [0250]-[0251], a network slice management response message for agreeing to accept the network slice management message).
the combination is obvious for the same reasons applied to the claim 1.

Regarding claim 4, Liu as modified by LOU discloses all the features with respect to parent claim 1 as outlined above.
wherein the management of network slicing configuration further comprises: 
in response to detecting second network slicing configuration that is currently applied in the wireless transceiver, determining whether the first network slicing configuration and the second network slicing configuration are the same ( Liu, [0061], [0064]-[0068], a network slice may be customized or subscribed, network retrieve network slice subscription information and configures network slice information accordingly); 
in response to the first network slicing configuration and the second network slicing configuration being the same, not notifying the application ( Liu, [0068]-[0071], network slice information is not sent without receiving network slice subscription information of the terminal); and 
in response to the first network slicing configuration and the second network slicing configuration being different, notifying the application of the first network slicing configuration being changed to the second network slicing configuration ( Liu, [0075]-[0076], network may configure a network slice information for the terminal again if previous network slice information that is not supported by the terminal, and would send the network slice information).

Regarding claim 6, Liu as modified by LOU discloses all the features with respect to parent claim 1 as outlined above.
wherein the management of 2network slicing configuration further comprises:  
3in response to the application being deactivated, determining whether there is 4another ongoing application associated with the same network slice as the 5deactivated application ( LOU, [0067], [0335]-[0338], network slice management message including network slice deactivation command, network slice service time period information field); and 
in response to there being no other ongoing application associated with the same 26network slice as the deactivated application, requesting the wireless transceiver to release the network slice associated with the deactivated 9application ( LOU, [0247],  [0335], [0339]-[0340], network slice management message including network slice disabling command).
the combination is obvious for the same reasons applied to the claim 1.

Claims 7-8, 10, and 12 are the method claims corresponding to apparatus claims 1-2, 4, 6  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-2, 4, 6 respectively above.

Claims 3, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20200374792 A1) in view of LOU (US 20190182752 A1) and Samdanis (US 20190174498 A1).
Regarding claims 3 and 9, Liu as modified by LOU discloses all the features with respect to parent claims 2 and 8 as outlined above.
Liu as modified by LOU does not explicitly disclose:
in response to the wireless transceiver failing to reconfigure the first network slicing configuration, downgrading the requirement parameters of the application and requesting the wireless transceiver to reconfigure the first network slicing configuration to meet the downgraded requirement parameters of the application; in response to the wireless transceiver completing the reconfiguration of the first network slicing configuration to meet the downgraded requirement parameters of the application, sending a third configuration success message comprising the downgraded requirement parameters to the application; and in response to the wireless transceiver failing to reconfigure the first network slicing configuration to meet the downgraded requirement parameters of the application, sending a configuration failure message to the application.
However, the teaching of in response to the wireless transceiver failing to reconfigure the first network slicing configuration, downgrading the requirement parameters of the application and requesting the wireless transceiver to reconfigure the first network slicing configuration to meet the downgraded requirement parameters of the application; in response to the wireless transceiver completing the reconfiguration of the first network slicing configuration to meet the downgraded requirement parameters of the application, sending a third configuration success message comprising the downgraded requirement parameters to the application; and in response to the wireless transceiver failing to reconfigure the first network slicing configuration to meet the downgraded requirement parameters of the application, sending a configuration failure message to the application is well known in the art as evidenced by Samdanis.
Samdanis discloses:
in response to the wireless transceiver failing to reconfigure the first network slicing configuration (Fig 7, [0096]-[0099], configuration/reconfiguration for network slice may be failed), downgrading the requirement parameters of the application and requesting the wireless transceiver to reconfigure the first network slicing configuration to meet the downgraded requirement parameters of the application ( [0106]-[0107], [0112]-[0114], QoS adjustments via QoE assessment function to the configuration of ongoing network slices, such QoS information is used in reconfiguring the network slices); 
in response to the wireless transceiver completing the reconfiguration of the first network slicing configuration to meet the downgraded requirement parameters of the application, sending a third configuration success message comprising the downgraded requirement parameters to the application ( Fig 7, [0042], [0099]-[0100], [0104], network slice configuration/reconfiguration performed successfully, a response message back regarding the admission control status of the network slice request); and 
in response to the wireless transceiver failing to reconfigure the first network slicing configuration to meet the downgraded requirement parameters of the application, sending a configuration failure message to the application ( [0099], if the network slice configuration is not successful, the response message sent with a failure reason).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Samdanis as mentioned above as a modification to Liu ( modified by LOU), such that the combination would allow to apply a QoE assessment function, in order to dynamically change QoS associated with a network slice, and make potential adjustments to the configuration/reconfiguration of ongoing network slices in accordance with evolving traffic conditions.

Regarding claims 5 and 11, Liu as modified by LOU discloses all the features with respect to parent claims 1 and 7 as outlined above.
Liu as modified by LOU does not explicitly disclose:
in response to the wireless transceiver detecting a parameter of the first network slicing configuration being changed and the first network slicing configuration not meeting the requirement parameters of the application, downgrading the requirement parameters of the application and requesting the wireless transceiver to reconfigure the first network slicing configuration to meet the downgraded requirement parameters of the application; in response to the wireless transceiver completing the reconfiguration of the first network slicing configuration to meet the downgraded requirement parameters of the application, notifying the application of the downgraded requirement parameters; and in response to the wireless transceiver failing to reconfigure the first network slicing configuration to meet the downgraded requirement parameters of the application, notifying the application of a service network not supporting network slices that correspond to a type of the application.
However, the teaching of in response to the wireless transceiver detecting a parameter of the first network slicing configuration being changed and the first network slicing configuration not meeting the requirement parameters of the application, downgrading the requirement parameters of the application and requesting the wireless transceiver to reconfigure the first network slicing configuration to meet the downgraded requirement parameters of the application; in response to the wireless transceiver completing the reconfiguration of the first network slicing configuration to meet the downgraded requirement parameters of the application, notifying the application of the downgraded requirement parameters; and in response to the wireless transceiver failing to reconfigure the first network slicing configuration to meet the downgraded requirement parameters of the application, notifying the application of a service network not supporting network slices that correspond to a type of the application is well known in the art as evidenced by Samdanis.
Samdanis discloses:
in response to the wireless transceiver detecting a parameter of the first network slicing configuration being changed and the first network slicing configuration not meeting the requirement parameters of the application, downgrading the requirement parameters of the application and requesting the wireless transceiver to reconfigure the first network slicing configuration to meet the downgraded requirement parameters of the application ( [0045], [0049], [0107], [0113], periodically obtain QoS associated with a particular network slice via QoE assessment function to match the traffic requirements in each network slice); 
in response to the wireless transceiver completing the reconfiguration of the first network slicing configuration to meet the downgraded requirement parameters of the application, notifying the application of the downgraded requirement parameters ( Fig 7, [0099], [0103]-[0104], an appropriate network slice configuration response message with corresponding QoS); and 
in response to the wireless transceiver failing to reconfigure the first network slicing configuration to meet the downgraded requirement parameters of the application, notifying the application of a service network not supporting network slices that correspond to a type of the application ( [0099], if the network slice configuration is not successful, the response message sent with a failure reason).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Samdanis as mentioned above as a modification to Liu ( modified by LOU), such that the combination would allow to apply a QoE assessment function, in order to dynamically change QoS associated with a network slice, and make potential adjustments to the configuration/reconfiguration of ongoing network slices in accordance with evolving traffic conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461